Slip Op. 13-141

              UNITED STATES COURT OF INTERNATIONAL TRADE

PAPIERFABRIK AUGUST KOEHLER SE,    :
                                   :
          Plaintiff,               :
                                   :   Before: Nicholas Tsoucalas,
     v.                            :           Senior Judge
                                   :
UNITED STATES,                     :   Court No.: 13-00163
                                   :
          Defendant,               :
                                   :
          and                      :
                                   :
APPLETON PAPERS INC.,              :
                                   :
          Defendant-Intervenor.    :
                                   :

                          OPINION and ORDER

[Plaintiff’s Motion for Expedited Briefing and Consideration is
denied.]

                                             Dated: November 14, 2013

     F. Amanda DeBusk and Matthew R. Nicely, Hughes Hubbard & Reed
LLP, of Washington, DC, for plaintiff.

     Joshua E. Kurland, Trial Attorney, Commercial Litigation
Branch, Civil Division, U.S. Department of Justice, of Washington,
DC, for defendant. With him on the brief were Stuart F. Delery,
Assistant Attorney General, Jeanne E. Davidson, Director, and
Reginald T. Blades, Jr., Assistant Director. Of counsel on the
brief was Jessica M. Forton, Attorney, Office of the Chief Counsel
for Trade Enforcement and Compliance, U.S. Department of Commerce,
of Washington, DC.

     Daniel L. Schneiderman and Gilbert B. Kaplan, King & Spalding
LLP, of Washington, DC, for defendant-intervenor.

          Tsoucalas, Senior Judge:     Before the court is plaintiff

Papierfabrik August Koehler SE’s (“Koehler”) Motion for Expedited

Briefing and Consideration, ECF No. 59 (Nov. 5, 2013) (“Mot. to

Expedite”).     Plaintiff asks the court to expedite briefing and
Court No. 13-00163                                                              Page 2


consideration      of    its     Motion      to    Compel   Commerce      to   Strike

Information Or, In the Alterative, Compel Commerce to Disclose the

Information,    ECF      No.    57   (Nov.    5,    2013)   (“Mot.   to    Compel”).

Defendant U.S. Department of Commerce (“Commerce”) and defendant-

intervenor Appvion, Inc. (“Appvion”),1 oppose Koehler’s motion.

For the reasons stated below, the Mot. to Expedite is denied.

           Koehler’s Mot. to Compel concerns certain bracketed and

double-bracketed proprietary information contained in allegations

Appvion made to Commerce during the administrative proceeding under

review in the instant case.               See Mot. to Compel at 1.             Appvion

alleged that Koehler undertook a transshipment scheme to conceal

home market sales, id. at 1–2, which Koehler admitted to during the

review.   See Issues and Decision Memorandum for the Final Results

of the 2010-2011 Administrative Review on Lightweight Thermal Paper

from Germany at 7–8 (Apr. 10, 2013), A-428-840.                 Koehler contests

the   bracketing    of    certain     information      contained     in    Appvion’s

allegations    because         Commerce    imposed    adverse   facts      available

(“AFA”) “[b]ased in significant part on those allegations.”                      Mot.

to Compel at 2.

           Koehler moves to expedite briefing and consideration of

the Mot. to Compel so that it will be able to account for the


      1
       On May 13, 2013, Appleton Papers Inc. changed its name to
Appvion, Inc.     See Letter to the Clerk of the Court, re:
Papierfabrik August Koehler SE v. United States, Ct. No. 13-00163,
ECF No. 25 (June 21, 2013).
Court No. 13-00163                                                               Page 3


outcome of that motion in its motion for judgment on the agency

record.       Mot. to Expedite at 1–2.           According to Koehler, it does

not have sufficient time under the current briefing schedule

because its motion for judgment on the agency record is due

December 6, 2013.            Id.     Koehler insists that expedition will not

prejudice          the    opposing    parties    because     the   Mot.    to    Compel

“addresses a very narrow and discrete question.”                   Id. at 2.

               This Court may expedite any “action that [it] determines,

based on motion and for good cause shown, warrants expedited

treatment.”         USCIT R. 3(g)(5).      Here, Koehler fails to demonstrate

that good cause “warrants expedited treatment” of the Mot. to

Compel.        In its Mot. to Compel, Koehler argues that Commerce

violated its statutory and constitutional due process rights, as

well as Commerce’s own regulations, by allowing Appvion to bracket

and    double-bracket           certain    information        pertaining        to   the

transshipment scheme.              See Mot. to Compel at 3.        Koehler insists

that       these    issues    are    narrow,    but   they   are   new    substantive

allegations that Koehler did not raise in its complaint,2 see

Compl. at 6–7, and opposing parties must have a full opportunity to

address them.            Moreover, the contents of the bracketed information



       2
       In the “Procedural Background” of its complaint, Koehler
mentions that Appvion’s allegations were “liberally ‘double
bracketed,’” but it does not allege any constitutional, statutory,
or regulatory violations. See Compl. at 3, 6–7, ECF No. 6 (Apr.
24, 2013).
Court No. 13-00163                                          Page 4


are tangential to the claims Koehler raises in its complaint, as

Koehler admitted that it conducted the transshipment scheme Appvion

alleged.   See I&D Memo at 7–14.   Because it fails to demonstrate

that good cause warrants expedition, Koehler’s motion is denied.

See USCIT R. 3(g)(5).

                               ORDER

           Upon consideration of plaintiff’s Motion for Expedited

Briefing and Consideration, the responses thereto, and all papers

and proceedings herein, and in accordance with the above, it is

hereby

           ORDERED that plaintiff’s motion (ECF No. 59) is DENIED.

Responses to plaintiff’s Motion to Compel Commerce to Strike

Information Or, In the Alternative, Compel Commerce to Disclose the

Information (ECF No. 57) are to be filed on or before November 25,

2013.




                                        /s/ Nicholas Tsoucalas
                                          Nicholas Tsoucalas
                                             Senior Judge

Date: November 14, 2013
      New York, New York